t c memo united_states tax_court amazon com inc subsidiaries petitioner v commissioner of internal revenue respondent docket no filed date john b magee sanford w stark julia mara kazaks and rajiv madan for petitioner jill a frisch melissa d lang lloyd t silberzweig anne o’brien hintermeister and mary e wynne for respondent memorandum opinion lauber judge this case was tried during november and date in seattle washington where petitioner has its principal_place_of_business the case is currently under advisement on date the court received a motion to intervene by non-party guardian news media llc guardian or movant movant is the u s affiliate of the guardian a major british newspaper guardian seeks to intervene in this case for the purpose of urging the court to unseal or to make available in unredacted form certain components of the trial record that have been sealed pursuant to a protective_order guardian represents that it recently published an investigation focusing on amazon’s decision to move certain business operations to luxembourg and ex- presses the view that the documents in question reach matters of intense public interest we will hold guardian’s motion in abeyance until the parties have exercised their rights under the protective_order with a view to determining which portions of the trial record will have the seal removed and which portions contain confidential information as defined in the protective_order that must be sealed permanently background the facts set forth herein are stated solely for the purpose of deciding this motion and not as findings_of_fact in this case see rule b fed r civ p a 115_tc_15 aff’d 269_f3d_854 7th cir the deficiencies at issue for tax years and arise from a cost-sharing arrangement csa that petitioner amazon or petitioner executed with amazon europe holdings technologies scs aeht a luxembourg affiliate under the csa petitioner transferred preexisting intangible assets to aeht and the parties agreed to share future intangible_development_costs idcs this case will require the court to determine among other things the pro- per amount of aeht’s buy-in obligation with respect to the transferred property including technology trademarks and customer information under sec_1_482-7 and g income_tax regs the court will also be required to determine the portion of petitioner’s costs properly allocable to idcs which affects the cost-sharing_payments required of aeht see sec_1_482-7 d income_tax regs in order to decide these issues the court received into evidence voluminous information bearing on the value of the transferred property including amazon’s technology source code trademarks customer information and non-public financial data with a view to protecting such sensitive information from public disclosure petitioner in date moved for a pre-trial protective_order respondent op- posed entry of a protective_order following lengthy discussions with the parties unless otherwise indicated all statutory references are to the internal_revenue_code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure sec_1_482-7 income_tax regs was redesignated sec_1_482-7a income_tax regs with the promulgation of new regulations effective date see t d 2009_7_irb_460 the court indicated that it was disposed to issue a protective_order and urged the parties to work toward a compromise draft in date the parties pro- posed and the court adopted a protective_order implementing procedures to pro- tect amazon’s trade secrets proprietary technology and non-public financial information collectively confidential information during the pre-trial phase of the case on date we amended that date protective_order to add provisions governing the production of source code and other highly sensitive technical data on date petitioner moved for a protective_order covering the trial and post-trial phases of the case this motion was supported by affidavits from scott r hayden vice president and associate general counsel for intel- lectual property at amazon and from shelley l reynolds vice president world- wide controller and principal accounting officer for amazon these affidavits averred that amazon maintains the highest level of protection for the confidential information that certain confidential information has been licensed to third par- ties under agreements barring its disclosure and that if amazon’s competitors gained access to the confidential information amazon and its shareholders would suffer significant economic harm petitioner did not ask the court to seal the entire trial or the entire trial re- cord rather it proposed that specific documents or portions of documents and specific testimony or portions of testimony be sealed to the extent necessary to prevent disclosure of its confidential information on date re- spondent filed a notice of objection again contending that amazon had not shown good cause for entry of any protective_order at all we concluded that amazon had established by affidavit the proposition that disclosure of its confidential information would damage the company and its shareholders by revealing trade secrets or other confidential information sec_7461 the court discussed amazon’s proposed protective_order with the parties in a series of telephone conferences and petitioner revised various aspects of its proposal to address concerns expressed by respondent and the court on date the court issued a protective_order covering the trial and post- trial phases of the case stating as follows it is the goal of this court to provide as robust a public record as possible while protecting petitioner’s confidential information we are satisfied that the terms of the protective_order set forth below will enable the largest possible percentage of the trial record to be made available for ultimate public inspection consistently with the protection of amazon’s proprietary business and technological information the parties filed comprehensive pre-trial memoranda with minor redac- tions those memoranda have been placed on the docket for public inspection trial testimony that did not elicit confidential information was heard in open court transcripts of that testimony have been placed on the docket for public inspection trial testimony that elicited confidential information was heard in closed court the parties are working toward finalizing redacted versions of those transcripts to be submitted to the court for approval if and when they are ap- proved these redacted transcripts will be placed on the docket for public inspec- tion trial exhibits that amazon did not designate as containing confidential in- formation are currently available for public inspection upon request these ex- hibits include redacted versions of all expert witness reports in toto trial exhibits that amazon designated as containing confidential information were given exhibit numbers with the prefix c respondent retains the right under the protective_order to challenge petitioner’s classification of exhibits as containing confidential information the parties filed post-trial briefs that include more than big_number pages of pro- posed findings_of_fact objections to proposed findings_of_fact and legal argument redacted versions of those documents have been placed on the public record all in all the pre-trial memoranda and post-trial briefs total big_number pages big_number of these pages or contain no redactions at all on date the court filed guardian’s motion to intervene guar- dian has requested access to specified items including trial exhibits of those trial exhibits only eight are c exhibits designated as containing confi- dential information regardless of whether guardian is allowed to intervene it is free to request copies of trial exhibits that are not c exhibits if c exhibits are unsealed or placed on the public record in redacted form guardian will also be free at a later date to request copies of those documents petitioner has objected to the granting of guardian’s motion to intervene respondent has filed a notice of no objection discussion a protective orders sec_7458 provides that h earings before the tax_court and its divi- sions shall be open to the public sec_7461 similarly provides that all evi- dence received by the tax_court and its divisions including a transcript of the hearings shall be public records open to the inspection of the public an guardian also requested access to an unredacted version of a stipulation of facts dealing with tax reporting and to certain sealed transcripts of trial testimony exception to these general rules is set forth in sec_7461 captioned trade secrets or other confidential information it provides that the court may make any provision which is necessary to prevent the disclosure of trade secrets or other confidential information including a provision that any document or information be placed under seal to be opened only as directed by the court rule a implements these statutory provisions it provides that upon motion supported by good cause the court may make any order which justice requires to ensure that a trade secret or other information not be disclosed or be disclosed only in a designated way rule a such an order may include directions that the parties file specified documents or information enclosed in sealed envelopes and that written materials after being sealed be opened only by order of the court rule a rule a resembles rule c of the federal rules of civil procedure civil rules and this court generally follows decisions interpreting civil rule when considering requests for protective orders see 85_tc_914 a protective_order is appropriate where the material is the type of information that courts will protect and the re- questing party shows good cause for protecting it 733_f2d_1059 3d cir estate of murphy v commissioner tcmemo_1990_346 60_tcm_73 these longstanding protections for sensitive business and financial infor- mation are fully consistent with guardian’s qualified right of access which is the same interest held by the public at large see eg 448_us_555 noting that media representatives enjoy the same right of access as the public 408_us_665 it has generally been held that the first amendment does not guarantee the press a constitutional right of special access to information not available to the public generally b intervention the issue at hand is whether guardian should be permitted to intervene in this case with limited exceptions inapplicable here our rules make no provi- sion for third-party intervention in the absence of an express rule the court may prescribe the procedure giving particular weight to the federal rules of civil procedure to the extent that they are suitably adaptable to govern the matter see rule a permitting intervention by pbgc or secretary of labor in certain retirement_plan actions rule permitting intervention in actions with respect to sec_6110 written determinations rule a permitting inter- vention in certain partnership actions rule b permitting intervention by the non-electing spouse in action for relief from joint_and_several_liability at hand rule b see guralnik v commissioner t c __ __ slip op pincite date amazon com inc subs v commissioner tcmemo_2014_245 estate of proctor v commissioner tcmemo_1994_208 67_tcm_2943 civil rule a governs intervention of right it provides that a court must permit intervention where the movant is given an unconditional right to intervene by a federal statute or claims an interest relating to the property or transaction that is the subject of the action and is so situated that disposing of the action may as a practical matter impair or impede the movant’s ability to protect its interest guardian does not contend and it could not plausibly contend that it is entitled under these standards to intervention of right civil rule b governs permissive intervention the court_of_appeals for the ninth circuit has ruled that an applicant for permissive intervention must generally meet certain threshold requirements including a showing that his claim or defense and the main action have a question of law or a question of fact in common 587_f3d_947 9th cir quoting nw forest res council v glickman 82_f3d_825 9th cir s uch a strong nexus of fact or law is generally not required when a party seeks to intervene only for the purpose of modifying a protective_order 966_f2d_470 9th cir allowing permissive intervention where movant sought to modify a protective_order to obtain deposition transcripts needed for other pending litigation see 187_f3d_1096 9th cir the court may consider other factors in the exercise of its discretion including the nature and extent of the intervenor’s interest and whether that interest is adequately represented by other parties perry f 3d pincite quoting 552_f2d_1326 9th cir the tax_court like other federal courts may permit intervention by third parties in those unique situations where the ends of justice so require see estate of proctor t c m cch pincite t he allowance of intervention in a tax_court proceeding is within the sound discretion of the court 77_tc_326 we have allowed permissive interven- tion where the moving party has a stake in the outcome of the litigation that cannot be adequately protected by the parties currently before the court and where permitting the intervention will lead to a more complete presentation of the legal issues to be decided ibid we have denied motions to intervene where the movant failed to show that a party was taking a position that was contrary to the moving party’s interests in the litigation ibid see 81_tc_614 aff’d without published opinion 829_f2d_39 6th cir if a party is adequately representing the interests the movant seeks to advance the court may deny intervention the public interest that guardian seeks to advance has been and continues to be powerfully represented by respondent respondent has objected to the issuance of a protective_order at every stage of this litigation when the court indicated its intention to issue a protective_order of some kind respondent worked assiduously to narrow the scope of protection and to ensure himself the ability to challenge petitioner’s designation of information as confidential in so doing respondent’s attorneys faithfully adhered to the policy set forth in the internal_revenue_manual irm it instructs internal_revenue_service lawyers to oppose most requests for protective orders because t he office_of_chief_counsel in representing the public interest has an obligation to protect the integrity of the tax litigation process by encouraging transparency in the judicial workings of the tax_court irm pt date throughout the trial and post-trial phases of this case the irs has exercised its rights under the protective_order to ensure that the public will have available to it all information that is not properly classified as trade secrets or other confidential information sec_7461 although the redaction process has not yet been completed the court is confident that respondent will continue to assert his rights and those of the public under the protective_order guardian has not cited and our own research has not discovered any in- stance in which this court or any other court has been asked to decide whether a media organization should be allowed to intervene in a pending federal tax con- troversy guardian’s motion presents novel questions both as to the proper stan- dards for intervention in the absence of any rule governing the subject and as to whether the irs as an agency of the united_states adequately represents guar- dian’s interest in public disclosure cf 438_f3d_949 9th cir there is an assumption of adequacy when the government is acting on behalf of a constituency that it represents in the absence of a very com- pelling showing to the contrary it will be presumed that a state adequately repre- sents its citizens when the intervention applicant shares the same interest quot- ing 324_f3d_1078 9th cir we are hesitant to address these questions until it is necessary to do so un- der the process outlined in the protective_order the parties are currently finishing their review of transcripts to determine what information should remain sealed once the parties have completed their review they will submit the agreed-upon redactions together with any redaction-related matters on which they do not agree to the court for review and resolution the court will make the ultimate decision as to which portions of the record must remain permanently sealed as containing trade secrets or other confidential information sec_7461 once this process has been completed the documents guardian seeks may become available for public inspection by agreement of the parties or by order of the court and guardian’s motion may become moot guardian can now access the parties’ briefs and pre-trial memoranda which have been placed on the public record in redacted form the unsealed portions of the trial transcript are currently available for public inspection and the court ex- pects that redacted versions of the closed trial sessions should be available in the next two months guardian can request copies now of any trial exhibits that do not bear the c prefix which include five of the specific documents to which it seeks access other trial exhibits may become available once the parties have completed under the court’s supervision the review procedures ordained by the court’s protective orders for these reasons we will hold guardian’s motion to intervene in abeyance until these review procedures have been more fully comple- ted although six of the exhibits do not bear the c prefix one exhibit was not admitted into evidence to reflect the foregoing an appropriate order will be issued
